     Case 2:20-cr-00612-ODW Document 49 Filed 05/10/21 Page 1 of 2 Page ID #:276




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                       UNITED STATES DISTRICT COURT
14                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                             WESTERN DIVISON
                                      ) No. CR 20-00612-ODW
16   UNITED STATES OF AMERICA,        )
                                      ) ORDER AUTHORIZING INTERLOCUTORY
17             Plaintiff,             ) SALE OF REAL PROPERTY AND
                                      ) SUBSTITUTION OF RES
18                  v.                )
                                      )
19   MARK HANDEL,                     )
                                      )
20             Defendant.             )
                                      )
21
22        For good cause appearing, and upon the parties’ stipulation
23   for entry of an order, it is hereby ORDERED that the real
24   property located at the intersection of Comcast Place and North
25   Canyons Parkway, Livermore, California, Assessor Parcel Number
26   905-0010-006 (the “subject real property”), described more
27   particularly as Parcel 3, Parcel Map 5112, filed September 29,
28

                                         1
     Case 2:20-cr-00612-ODW Document 49 Filed 05/10/21 Page 2 of 2 Page ID #:277




 1   1987, in Book 172, Pages 11 through 14, inclusive, of Maps,
 2   Alameda County Records, be sold, and the proceeds thereof
 3   distributed, according to the terms of the parties’ stipulation,
 4   filed as Document number 48.      The net proceeds received by the
 5   Government will be the substitute res for the subject real
 6   property.
 7
          The Court shall retain jurisdiction over the subject real
 8
     property to effectuate the terms of the sale and resolve any
 9
     issues or disputes that may arise regarding the interlocutory
10
     sale of the property.
11
12
13
          May 10, 2021
14
15                                     ____________________________
16                                     Hon. Otis D. Wright, II
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
